Citation Nr: 1229970	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-36 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011 the Veteran, through his representative, submitted additional VA treatment records that had not previously been associated with the claims file.  The Veteran did not respond of a February 2012 letter informing him that he had 45 days to waive his right to have the Agency of Original Jurisdiction (the RO) review this additional evidence.   Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Since the Veteran did not waive AOJ review of the additional evidence, the claim must be remanded in order for the RO to review the additional evidence and issue and SSOC.

The Veteran's representative wrote in May 2011 that he believes that the Veteran has additional service treatment records (STRs) that have not previously been associated with the claims file in his possession.  The AOJ obtained all of the STRs that were available through the service department.  The record shows that the Veteran submitted STRs in July 2010.  However, there is still no discharge examination of record.  Given the representative's statement and that the record does not contain a copy of a discharge examination, the Veteran should be asked to provide copies of STRs in his possession.

The most recent VA treatment records in the file are from October 2010.  On Remand, any VA treatment records from the VA North Texas Health Care System dated from October 2010 to the present should be obtained.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Service Treatment records show that at the Veteran's entrance examination in May 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
25
LEFT
15
5
20
20
25

The Veteran was examined by an ear, nose and throat (ENT) specialist at enlistment due to an absent right ear drum which had been reconstructed approximately ten years before.  He was asymptomatic and was within normal limits.  Since the requirements for hearing loss under 38 C.F.R. § 3.385 were not met at entry into service and the ENT found him to be asymptomatic and within normal limits, the presumption of soundness applies for the claims of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1111, 1132.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran had an otolaryngology examination in February 2010.  The examiner opined that the diagnosed hearing loss and tinnitus were less likely than not related to military service, and a rationale was not provided.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore the February 2010 otolaryngology opinion has no probative value, and the Veteran must be scheduled for another examination.

The Veteran underwent a VA neurological and spine examinations in June 2009.  The claims file was not reviewed at either examination.  The Veteran was diagnosed with migraine headaches at the neurological examination, and no opinion was offered on etiology.  At the spine examination he was diagnosed with degenerative disc disease and a bulging disc of the cervical spine, and no opinion was offered on etiology.  Therefore, the Veteran must be scheduled for new neurological and spine examinations.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran dated from October 2010 to the present from the VA North Texas Health Care System.  All attempts to obtain the records should be document in the claims file.

2.  Request that the Veteran provide copies of any service treatment records in his possession.

3.  Thereafter, schedule the Veteran for a VA otolaryngology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's bilateral hearing loss and tinnitus are related to service.  A complete rationale must be provided for any opinion provided.

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his headaches.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's headaches are related to service.  A complete rationale must be provided for any opinion provided.

5.  Schedule the Veteran for a VA examination for his low back and cervical spine.  The claims file must be made available to the examiner in connection with the examination.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed low back disability and cervical spine disability are related to service.  A complete rationale must be provided for any opinion provided.

6.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, the provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


